
	

113 HR 349 IH: Preserving Marginal Lands and Protecting Farming Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mrs. Roby (for
			 herself, Mr. Bonner,
			 Mr. Bachus, and
			 Ms. Sewell of Alabama) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 with respect to
		  maximum enrollment and eligible land in the conservation reserve
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Marginal Lands and
			 Protecting Farming Act of 2013.
		2.Maximum
			 enrollmentSection 1231(d) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended to read as
			 follows:
			
				(d)Maximum
				enrollmentThe Secretary may
				maintain in the conservation reserve at any 1 time, not more than—
					(1)during fiscal year 2013, 29,000,000
				acres;
					(2)during fiscal year
				2014, 26,000,000 acres; and
					(3)during each of
				fiscal years 2015 through 2018, 24,000,000
				acres.
					.
		3.Ineligible
			 landSection 1231 of the Food
			 Security Act of 1985 (16 U.S.C. 3831) is amended by adding at the end the
			 following new subsection:
			
				(j)Ineligible
				landNotwithstanding any
				other provision of this section, after the date of enactment of this
				subsection, the Secretary may not enroll land in the conservation reserve that
				is classified as class I or class II land under the land capability
				classification system published in the National Soil Survey Handbook of the
				Natural Resources Conservation Service, unless such land is enrolled as a
				buffer, filterstrip, or strip adjacent to a riparian
				area.
				.
		4.Contract
			 requirements
			(a)Early
			 termination by owner or operatorSection 1235(e) of the Food Security Act of
			 1985 (16 U.S.C. 3835(e)) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)by striking
			 The Secretary and inserting During fiscal year 2014, the
			 Secretary; and
					(B)by striking
			 before January 1, 1995,;
					(2)in paragraph (2),
			 by striking subparagraph (C) and inserting the following:
					
						(C)Land devoted to
				hardwood trees.
						(D)Wildlife habitat,
				duck nesting habitat, pollinator habitat, upland bird habitat buffer, wildlife
				food plots, State acres for wildlife enhancement, shallow water areas for
				wildlife, and rare and declining habitat.
						(E)Farmable wetland
				and restored wetland.
						(F)Land that contains
				diversions, erosion control structures, flood control structures, contour grass
				strips, living snow fences, salinity reducing vegetation, cross wind trap
				strips, and sediment retention structures.
						(G)Land located
				within a federally-designated wellhead protection area.
						(H)Land that is
				covered by an easement under the conservation reserve program.
						(I)Land located within an average width,
				according to the applicable Natural Resources Conservation Service field office
				technical guide, of a perennial stream or permanent water
				body.
						;
				and
				(3)in paragraph (3), by striking 60
			 days after the date on which the owner or operator submits the notice required
			 under paragraph (1)(C) and inserting upon approval by the
			 Secretary.
				(b)Transition
			 option for certain farmers or ranchersSection 1235(f) of the Food Security Act of
			 1985 (16 U.S.C. 3835(f)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking Duties and all that
			 follows through a beginning farmer and inserting
			 Transition to covered
			 farmer or rancher.—In the case of a contract modification
			 approved in order to facilitate the transfer of land subject to a contract from
			 a retired farmer or rancher to a beginning farmer;
					(B)in subparagraph
			 (A)(i), by inserting , including preparing to plant an agricultural
			 crop after improvements;
					(C)in subparagraph
			 (D), by striking the farmer or rancher and inserting the
			 covered farmer or rancher; and
					(D)in subparagraph
			 (E), by striking section 1001A(b)(3)(B) and inserting
			 section 1001(a); and
					(2)in paragraph (2),
			 by striking requirement of section 1231(h)(4)(B) and inserting
			 option pursuant to section 1231(h).
				(c)Final year
			 contractSection 1235 of the Food Security Act of 1985 (16 U.S.C.
			 3835) is amended by adding at the end the following new subsection:
				
					(g)Final year of
				contractThe Secretary shall not consider an owner or operator to
				be in violation of a term or condition of the conservation reserve contract
				if—
						(1)during the year
				prior to expiration of the contract, the land is enrolled in the conservation
				stewardship program; and
						(2)the activity
				required under the conservation stewardship program pursuant to such enrollment
				is consistent with this
				subchapter.
						.
			
